Case 1:20-cv-24487-PCH Document 1-2 Entered on FLSD Docket 10/30/2020 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.

   UNITED STATES OF AMERICA,

                    Plaintiff,

   vs.

   APPROXIMATELY $9,854,646.81 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 3700-8508 IN THE
   NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $6,968,670.01 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 8950-0365 SEIZED
   IN THE NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $14,691,851.79 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 4850-9732 IN THE
   NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $7,791,854.82 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 7103-8027 IN THE
   NAME OF LEO JOSE D’AMATO;

   APPROXIMATELY $34,280.03 SEIZED FROM BANK OF
   AMERICA ACCOUNT NUMBER 89807164081 IN THE
   NAME OF NATALINO D’AMATO;

   APPROXIMATELY $746,950.98 SEIZED FROM BANK OF
   AMERICA ACCOUNT NUMBER 898095788895 IN THE
   NAME OF LEO JOSE D’AMATO; and

   APPROXIMATELY $5,897,975.66 SEIZED FROM TIGRESS
   FINANCIAL PARTNERS ACCOUNT NUMBER P82-004055,

                    Defendants in rem.
                                                            /

                          WARRANT OF ARREST IN REM
  TO:    HOMELAND SECURITY INVESTIGATIONS OR ANY OTHER AUTHORIZED
         FEDERAL LAW ENFORCEMENT OFFICER
                                            1
Case 1:20-cv-24487-PCH Document 1-2 Entered on FLSD Docket 10/30/2020 Page 2 of 3




         WHEREAS, on October 30, 2020 the United States of America filed a Verified Complaint

  for Forfeiture in Rem (“Complaint”) against the above-captioned defendant property (“Defendant

  Property”); and

         WHEREAS, according to said Complaint, the Defendant Property is in the Government=s

  possession, custody or control; and

         WHEREAS, Supplemental Rule G(3)(B)(i) provides that “the clerk must issue a warrant

  to arrest the property if it is in the government=s possession, custody or control.”

         NOW THEREFORE, you are hereby commanded to take the Defendant Property into

  your possession for safe custody.     If the character or situation of the property is such that the

  taking of actual possession is impracticable, you shall execute this process by affixing a copy

  thereof to the property in a conspicuous place and by leaving a copy of the Complaint and process

  with the person having possession or his agent.

         YOU ARE FURTHER commanded to cite and admonish the owner and/or possessor of

  the Defendant Property and any person or firm known to claim any interest therein, to file, no later

  than 35 days from the date notice was sent, a verified claim in accordance with Rule G(5) of the

  Supplemental Rules for Certain Admiralty and Maritime Claims; to therewith or within twenty

  (20) days thereafter file an answer or other responsive pleading to the Complaint, a copy of which

  Complaint you shall supply with this Warrant; to file the Claim and Answer or other responsive

  pleading with the Clerk of the Court, United States District Court, 400 North Miami Avenue,

  Florida 33128 and to send a copy of said claim, answer, or responsive pleading, to Adrienne

  Rosen, Assistant United States Attorney 99 N.E. 4th Street, 7th Floor, Miami, Florida 33132; the

  claim must identify the specific property claimed, identify the claimant and state the claimant=s


                                                    2
Case 1:20-cv-24487-PCH Document 1-2 Entered on FLSD Docket 10/30/2020 Page 3 of 3




  interest in the property and be signed by the claimant under penalty of perjury, and that upon the

  failure of the owner, possessor or any party claiming an interest in the Defendant Property to

  comply with Supplemental Rule G, the Defendant Property may be forfeited to the United States

  by default and without further notice or hearing.

         AND YOU ARE FURTHER commanded to make due and prompt return of this Warrant

  to this Court upon its execution.

                                                            ANGELA E. NOBLE, CLERK
                                                            UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF FLORIDA



  DATED:                                              By:
                                                            DEPUTY CLERK


  cc: AUSA Adrienne Rosen (2 certified copies)




                                                  3
